Citation Nr: 0817312	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision dated in January 1981 which reduced the rating 
assigned for the veteran's service-connected low back 
disability from 60 percent disabling to 40 percent disabling, 
and terminated a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to July 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a claim for CUE in the prior January 
1981 RO decision. 


FINDINGS OF FACT

1.  A rating decision dated in January 1981 reduced the 
rating assigned for the veteran's service-connected low back 
disability from 60 percent disabling to 40 percent disabling, 
and terminated TDIU.  The veteran initiated and perfected a 
timely appeal of the decision.  

2.  In April 1983 the Board denied an increased rating for 
the disability and TDIU.  The veteran did not appeal that 
decision and it is now final.


CONCLUSION OF LAW

The January 1981 RO decision has been subsumed by the Board's 
April 1983 decision and cannot be challenged based on CUE.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.1104 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A).

An allegation of CUE does not represent a "claim," but a 
collateral attack on a final decision.  The provisions of 
VCAA, and its implementing regulations, are not, therefore, 
applicable to the adjudication of the issue of CUE in a prior 
final decision.

II.  Analysis

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105 of this part.  38 
C.F.R. § 3.104(a).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 
C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In a decision dated in January 1981, the RO decreased the 
veteran's service-connected low back disability from 60 
percent disabling to 40 percent disabling, and terminated 
TDIU.  The veteran was notified of the RO's decision in a 
January 1981 letter and the veteran appealed to the Board, 
which denied the claim in an April 1983 decision.  
Accordingly, the January 1981 rating decision became subsumed 
in the April 1983 Board decision.  See 38 C.F.R. § 20.1104; 
see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993) 
(prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision).  The January 1981 
rating decision is thus not subject to allegations of CUE.

CUE claims which are denied based on the lack of entitlement 
under the law should be dismissed without prejudice to 
refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  
Accordingly, the veteran's appeal is dismissed.


ORDER

The claim to revise the RO's January 1981 rating decision 
based on CUE is dismissed.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


